fig 1 l r'ZW

United States Bankruptcy Court

700 Stewart Street man

Seattle, WA 98101 W°'*"= Bi:;;¢;fa;i;:hshmgm
JAN ,“

M. Gearin ' 2 2019

K&L Gates, LLP °Wmh'r?kl£l’#%v°ls§@§v

925 Fourth Ave. Suite 2900
Seattle, WA 98104

K&L gates Zip code incorrect.

First, yes l do oppose ANY fees paid before the individuals
that lost the funds in the beginning are paid.

Seoond, any fees paid for the Litigation expenses should
be paid at the same % that the individuals that lost the
money are paid.

Eric A. Watts

. 11365 N. Forest Grove Fioad
Mooresvi||e, lN 46158

1/14/19

CaSe 16-11767-CMA DOC 1983 Filed 01/22/19 Ent. 01/22/19 14201:45 Pg. 1 Of 1

